                             Case 3:20-cv-03373-CRB Document 24 Filed 01/15/21 Page 1 of 2



                      1   Jenny H. Wang CA Bar No. 191643
                          jenny.wang@ogletree.com
                      2   OGLETREE, DEAKINS, NASH, SMOAK &
                          STEWART, P.C.
                      3   Park Tower, Fifteenth Floor
                          695 Town Center Drive
                      4   Costa Mesa, CA 92626
                          Telephone:    714-800-7900
                      5   Facsimile:    714-754-1298
                      6   Attorneys for Defendant
                          Aetna Life Insurance Company
                      7

                      8                              UNITED STATES DISTRICT COURT
                      9                             NORTHERN DISTRICT OF CALIFORNIA
                     10

                     11   DEBRA HILT,                                   Case No. 3:20-cv-03373-CRB
                     12                Plaintiff,                       STIPULATION FOR DISMISSAL AND
                                                                        [PROPOSED] ORDER
                     13         v.
                     14   AETNA LIFE INSURANCE COMPANY,                 Complaint Filed: May 18, 2020
                                                                        Trial Date:      None Set
                     15                Defendants.                      District Judge:  Hon. Charles R. Breyer
                                                                                         United States District Judge
                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

Hilt - Stipulation   28
Re


                                                                                            Case No. 3:20-cv-03373-CRB
                                                STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
                              Case 3:20-cv-03373-CRB Document 24 Filed 01/15/21 Page 2 of 2



                      1          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by and through
                      2   their attorneys of record, that the parties have settled their dispute and request that the above-
                      3   captioned action be dismissed in its entirety with prejudice. Each party shall bear their own
                      4   attorneys’ fees and costs.
                      5

                      6   DATED: January 15, 2021                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                                            STEWART, P.C.
                      7

                      8

                      9                                                     By: /s/ Jenny H. Wang
                                                                                Jenny H. Wang
                     10                                                         Attorneys for Defendant
                                                                                Aetna Life Insurance Company
                     11

                     12   DATED: January 15, 2021                           KANTOR & KANTOR, LLP
                     13

                     14
                                                                            By: /s/ Glenn R. Kantor
                     15                                                         Glenn R. Kantor
                                                                                Michelle L. Roberts
                     16                                                         Attorneys for Plaintiff Debra Hilt
                     17

                     18   Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Jenny H. Wang
                          hereby attests that concurrence in the filing of this document and its content has been obtained by
                     19   all signatories listed.
                     20

                     21                                          PROPOSED ORDER
                                 Pursuant to the stipulation of the parties, the above-entitled action is dismissed with prejudice.
                     22
                          Each party shall bear their own attorneys’ fees and costs.
                     23

                     24
                          Dated: January 15, 2021                               ________________________________
                     25
                                                                                Hon. Charles R. Breyer
                     26                                                         United States District Judge

                     27

Hilt - Stipulation   28
Re


                                                                                              Case No. 3:20-cv-03373-CRB
                                                  STIPULATION FOR DISMISSAL AND [PROPOSED] ORDER
